Citation Nr: 0916979	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
1983, and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received subsequent to certification 
of the appeal to the Board.  A waiver of RO consideration was 
provided, enabling the Board to proceed with adjudication at 
the present time.

FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied service 
connection for hypertension.

2.  The evidence associated with the claims file subsequent 
to the April 2003 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence preponderates 
against a finding that the Veteran's hypertension is due to 
any incident or event in military service, nor was 
hypertension manifested within one year after separation from 
service.

4.  An unappealed July 2003 rating decision denied service 
connection for vertigo.

5.  The evidence associated with the claims file subsequent 
to the July 2003 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

6.  The competent and probative evidence preponderates in 
favor of a finding that the Veteran's vertigo began during 
and is related to active service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the April 2003 rating 
decision is new and material, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  The July 2003 rating decision, which denied service 
connection for vertigo, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

5.  The evidence received subsequent to the July 2003 rating 
decision is new and material, and the claim for service 
connection for vertigo is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

6.  Vertigo was incurred in active service.  38 U.S.C.A. § 
1101, 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In November 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It described what constituted new evidence as it 
pertained to the previously denied hypertension claim.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A May 2007 letter described how VA 
determines disability ratings and effective dates, provided 
the reasons for the previous denials of the Veteran's 
hypertension and vertigo claims, and reiterated the 
definition of new and material evidence as it pertained to 
those claims.

The Board acknowledges that the content of the 
preadjudicatory November 2003 letter did not fully comply 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as later amended, regarding VA's duty to notify 
and assist.  However, the Board finds that any error in 
notice is non-prejudicial.  Although the Veteran did not 
receive Dingess notice until after initial adjudication of 
the claim (as the initial rating decision occurred prior the 
Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  
For example, the December 2003 and August 2004 rating 
decisions, March 2005 SOC, and December 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  

In a May 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that 
notice should be issued to comply with the Court's holding in 
Kent, supra, and that the notice should include the bases for 
the previous denial of both the hypertension and vertigo 
claims.   The notice was also to comply with the Dingess 
holding.    

Following this Board's remand, as stated above, a letter was 
sent to the Veteran in May 2007 that complied with both the 
Kent and Dingess holdings.  Thus, it appears that all 
development requested by this Board in its May 2007 remand 
has been completed to the extent possible, and no additional 
development is required in order to comply with the Board's 
remand.  Moreover, as both claims are reopened, there can be 
no possible prejudice with respect to any deficiency in Kent 
notice.  

The Board acknowledges receipt of evidence submitted by the 
Veteran, consisting of a February 2009 letter from a private 
physician, Dr. R. F. S.  Subsequent to the submission of this 
evidence, the Board received a waiver of the right to initial 
review of the evidence by the RO, signed by the Veteran in 
April 2009.   

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

With regard to VA's duty to assist, VA obtained records from 
the VAMC, and the Veteran submitted records from private 
physicians.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

A.  Hypertension Claim
 
In June 2000, the Veteran raised a claim of entitlement to 
service connection for hypertension.  This claim was denied 
in an October 2000 rating decision.  The Veteran did not file 
a timely appeal.  Consequently, the October 2003 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.    

Next, the Veteran filed a request to reopen his claim for 
service connection for hypertension in January 2003.  The 
claim was denied in an April 2003 rating decision.  Again, 
the Veteran did not file a timely appeal, so the April 2003 
rating decision became final.  Id.  

In November 2003, the Veteran filed a request to reopen his 
claim for service connection for hypertension.  The claim was 
denied in a December 2003 rating action that is the subject 
of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

In this case, the RO reopened the claim and considered the 
merits of the appeal.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final April 
2003 rating decision denying the Veteran's claim of 
entitlement to service connection for hypertension included 
service treatment records (STRs),  private treatment records 
and records from the San Juan VA Medical Center (VAMC).       

The STRs did not contain any diagnosis or record of treatment 
for hypertension during service.  Blood pressure was within 
the normal range (140/90) at the August 1980 enlistment 
examination as well as at a May 1991 check-up (126/78), just 
prior to separation.  The August 1991 separation examination 
itself again showed normal blood pressure (110/80).  
Additionally, while the private records indicated the Veteran 
was diagnosed with hypertension in 1998, there was no 
indication in post-service records that the current diagnosis 
was related to service.      

Based on the above evidence, the claim was denied.  
Specifically, the RO in April 2003 reopened the hypertension 
claim but denied it on the basis that there was no evidence 
of a nexus between the Veteran's current diagnosis and active 
service.   

Evidence added to the record since the time of the last final 
denial in April 2003 includes a letter from Dr. J. F. R. 
dated in September 2003, a February 2009 letter from private 
physician Dr. R. F. S., and more recent records from the San 
Juan VAMC.  The VAMC records confirm a current diagnosis and 
treatment for hypertension.  Dr. J. F. R.'s September 2003 
letter includes a list of conditions, including "pressure," 
that the doctor says the Veteran acquired during active 
service.  Dr. R. F. S. states in his February 2009 letter 
that he has been treating the Veteran for 2 years and that 
the Veteran has had hypertensive cardiovascular disease since 
October 1983 when he was in the U. S. Army.        

The evidence added to the record since the previous April 
2003 denial is found to be new and material.  Both Dr. J. F. 
R.'s September 2003 letter and Dr. R. F. S.'s February 2009 
letter indicate the Veteran's hypertension is related to 
active service, which is an unestablished fact necessary to 
substantiate the claim.  Further, the added evidence is not 
redundant, as there have been no previous documents relating 
the Veteran's current hypertension to active service.  
Finally, it raises a reasonable possibility of substantiating 
the hypertension claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and 
the claim is reopened.  

The RO reopened the Veteran's claim and considered the merits 
of the appeal.  Accordingly, the Board may proceed with 
appellate review at this time without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

B.  Vertigo Claim

The Board notes that the Veteran included dizziness and/or 
vertigo in his claims for entitlement to service connection 
in November 1983 and June 2000, but the RO did not adjudicate 
these claims in its subsequent January 1985 and October 2000 
rating decisions.  

In March 2003, the Veteran raised a claim of entitlement to 
service connection for vertigo.  This claim was denied in a 
July 2003 rating decision.  The Veteran did not file a timely 
appeal.  Consequently, the July 2003 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.    

In November 2003, the Veteran filed a request to reopen his 
claim for service connection for vertigo.  The claim was 
denied in a December 2003 rating action that is the subject 
of the instant appeal.  

As above, the issue for consideration with respect to the 
Veteran's vertigo claim is whether new and material evidence 
has been received to reopen the claim.  

The pertinent evidence of record at the time of the last 
final July 2003 rating decision denying the Veteran's claim 
of entitlement to service connection for vertigo included 
STRs, records from the San Juan VAMC, and VA examinations 
from February 1984, November 1993, July 2000, and March 2003.       

Although the claims file, and the March 2003 audiologic 
examination in particular, contained complaints of vertigo 
since 1981, the STRs received at that time did not contain 
any diagnosis or record of treatment for vertigo or dizziness 
during service.        

Based on the above evidence, the claim was denied.  
Specifically, the RO in July 2003 denied the vertigo claim on 
the basis that there was no evidence of the condition during 
service, nor was there evidence of a nexus between the 
Veteran's current diagnosis and active service.   

Evidence added to the record since the time of the last final 
denial in July 2003 includes updated records from the San 
Juan VAMC, a letter from Dr. J. F. R. dated in September 
2003, a VA examination from June 2004, and additional STRs 
not previously associated with the claims file.  The 
additional STRs contained documentation of complaints of 
dizziness and vertigo during service.     

The evidence added to the record since the previous July 2003 
denial is found to be new and material.  The STRs showing 
complaints of vertigo during service goes to a nexus between 
the current diagnosis and active service, which is an 
unestablished fact necessary to substantiate the claim.  
Further, the evidence is not redundant, as there was no 
documentation that the condition existed during service prior 
to the July 2003 rating decision.  Finally, it raises a 
reasonable possibility of substantiating the vertigo claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the vertigo claim is 
reopened.  Additionally, it is noted that the submission of 
previously unavailable service treatment records alone serves 
as a basis to reopen the claim under 38 C.F.R. § 3.156(c).  

III.  Service Connection for Vertigo and Hypertension Claims

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Hypertension Claim

In this case, the Veteran contends that his hypertension is 
related to active service.  The Veteran's STRs were negative 
for any manifestation of hypertension.  As stated above, 
blood pressure was within the normal range (140/90) at the 
August 1980 enlistment examination as well as at the October 
1983 separation examination from his first tour of duty 
(130/90) and a May 1991 check-up (126/78).  Blood pressure 
was again normal (110/80) at his final separation examination 
in August 1991.  There are no manifestations of hypertension 
within one year following separation from service, either.  
Thus, at the outset, the Board finds that the presumptive 
service connection provisions are not applicable here.  

Following separation from active service, the first 
documentation of a diagnosis of hypertension is contained in 
a September 2003 letter (the original letter in Spanish is 
dated in September 2000) from Dr. J. F. R., wherein the 
doctor states that the Veteran was first treated for arterial 
hypertension in May 1998, at which time his blood pressure 
was 160/110.  The claims file contains treatment notes of Dr. 
J. F. R., which, although largely illegible, do contain a May 
1998 note with the notation "160/110."  Thus, it appears 
that the first diagnosis of hypertension was made in 1998, 7 
years after separation from service.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).     

Next, a December 2002 note from the San Juan VAMC contains a 
diagnosis of hypertension along with a recommendation that 
the Veteran begin taking medication to control his blood 
pressure.  A note from July 2003 shows that the Veteran was 
noncompliant with his medication for hypertension, but the 
doctor continued to recommend that he take the medication as 
directed.

Dr. J. F. R. authored a second letter dated in September 
2003, where the doctor states that he treated the Veteran for 
several conditions acquired during active service, including 
"pressure," which presumably refers to hypertension.  

Finally, a February 2009 letter from Dr. R. F. S. states that 
the Veteran has had hypertensive cardiovascular disease since 
October 1983, when he was in active service.  The doctor 
states that he had been treating the Veteran for 2 years and 
listed the medications the Veteran was taking, stating that 
in spite of the medication, the Veteran continued to have 
episodes of uncontrolled blood pressure.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hypertension.  

First, continuity of symptomatology has not been established.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran states that his hypertension 
is related to active service.  Even if his assertion can be 
construed as alleging continuity of symptoms since active 
service, the absence of treatment for 7 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's 
statements.  

Next, the Board finds that the opinions of Drs. J. F. R. and 
R. F. S. do not establish a nexus between the Veteran's 
hypertension and active service.  In cases such as this, 
where there are statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
 
In this case, the Board finds that the opinions of Drs. J. F. 
R. and R. F. S. carry little, if any, probative value.  
Neither doctor provides a basis for his opinion that 
hypertension was caused by or began during active service.  
Their opinions are conclusory and appear to be speculative at 
best.  Speculative medical opinions are insufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

Again, the Veteran believes his currently treated 
hypertension is causally related to active service.  However, 
the question of etiology here involves complex medical issues 
which the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that the weight of the 
evidence is against a finding of service connection.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Vertigo Claim

Next, the Veteran contends his current vertigo began in 
active service.  Specifically, in his June 2004 VA 
examination, the Veteran reports episodes of vertigo since 
1981.  

Vertigo is well-documented in the Veteran's STRs.  While the 
August 1980 enlistment examination is negative for any 
manifestation of vertigo, the October 1983 separation 
examination report indicates the Veteran complained of 
occasional dizziness after undergoing several ear surgeries 
for ossicular chain disruption.  

As stated above, the Veteran separated from active service in 
October 1983, followed by a period of reserve service.  He 
filed a claim for vertigo that was not adjudicated in 
November 1983.  During a February 1984 VA examination, the 
Veteran described a loss of balance when walking.  
Additionally, VAMC notes from April 1985 and July 1987 
document complaints of dizziness.  During a September 1990 
quadrennial physical examination, the physician noted 
occasional vertigo.  

Then, following resumption of active service, in May 1991, 
the Veteran reported experiencing dizziness for 10 years 
during an examination one month prior to his final separation 
from active service in June 1991.  Thus, vertigo is well-
documented during active service.

Following separation from service in 1991, in November 1999, 
the Veteran noted a loss of balance on Form NGR 40-501, used 
to report updates on medical history.  He filed a second 
claim for vertigo in June 2000 that was never adjudicated.  

The Veteran reported vertigo since 1981 during a July 2000 VA 
examination.  The vertigo episodes were accompanied by 
nausea, vomiting, diarrhea and cough.  The examiner opined 
that decreased hearing was the only condition attributable to 
the Veteran's well-documented in-service ear disease.  There 
was no opinion rendered with regard to the vertigo 
complaints.  

In an April 2002 letter, Dr. V. L. H. states the Veteran was 
treated in his office since March 2002 after being referred 
by Dr. G. M., an ENT specialist, for a neurological 
consultation due to dizziness.  The examination of the ears 
was normal except for scarring and fibrosis in the tympanic 
membranes secondary to chronic otitis media.  An ENG revealed 
a right unilateral weakness and an MRI was within normal 
limits.  The doctor recommended medication.  

During a March 2003 VA examination, the Veteran again 
provided a history of vertigo since 1981, but the examiner 
did not make an assessment in relation to the vertigo 
symptoms.  

San Juan VAMC treatment notes in March 2003 and July 2003 
indicate the Veteran was taking medication for vertigo.

A September 2003 letter from Dr. J. F. R. states that he has 
treated the Veteran for vertigo, a condition he attributes to 
active service.  

The Veteran was afforded a VA examination in June 2004, but 
again, the examiner does not make an assessment with regard 
to the Veteran's reported history of vertigo since 1981.  

The Board finds the preponderance of the evidence weighs in 
favor of a grant of service connection for vertigo.  
Chronicity has been established by way of well-documented 
complaints of vertigo during and after service.  The Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss episodes of dizziness and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, there are both lay statements and 
medical documentation concerning the Veteran's vertigo 
symptoms during and after service.  The Veteran asserts he 
has experienced episodes of vertigo since 1981.  Further, the 
Veteran's complaints were first documented in the October 
1983 separation examination report.  Medical records show 
that the Veteran continued to complain of dizziness and 
episodes of vertigo following separation from service.  While 
there is a rather significant gap in the medical 
documentation from 1991 to 1999, the Board, giving the 
benefit of the doubt to the Veteran, finds that this gap in 
time is not enough to overcome the continuity established 
through the competent medical evidence and the Veteran's 
statements both during and after active service.   Thus, 
resolving all reasonable doubt in the Veteran's favor, the 
claim is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


					(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for vertigo is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


